Citation Nr: 1331036	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  07-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for residuals of a right knee injury with degenerative joint disease. 

2.  Entitlement to service connection for left knee retropatellar syndrome with mild medial joint compartment narrowing claimed as secondary to a service-connected right knee disability. 

3.  Entitlement to service connection for type II diabetes mellitus claimed as due to exposure to herbicides. 

4.  Entitlement to service connection for peripheral neuropathy of the left and right lower extremities claimed as secondary to type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976.  He reported additional service with the National Guard and the Marine Corps Reserves. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claims.  

The Veteran testified at a February 2010 Travel Board hearing; the hearing transcript has been associated with the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before a VLJ at a February 2010 Travel Board hearing at the RO.  The hearing transcript is of record.  However, the VLJ who conducted the Veteran's hearing is no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.707 (2013), the VLJ who conducts a hearing shall participate in making the final determination of the claim.  In a July 2013 letter, the Board notified the Veteran that as the VLJ who conducted the February 2010 hearing was no longer employed by the Board, he was entitled to have another hearing before the Board, if he so desired.  The Veteran responded in August 2013, informing the Board that he wants a new Board hearing before a VLJ via video conference.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Board VLJ via video conference, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.703, 20.704 (2013).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

